In the original opinion this case was reversed and remanded to the district court of Creek county, with directions to set aside the judgment for defendant and enter judgment in favor of the plaintiff for the amount due on the note involved. On rehearing that opinion and order are modified in this, that the order directing the trial court to enter judgment for the plaintiff is withdrawn, and the case should simply be reversed and remanded.
The rehearing is in all other respects denied.
By the Court: It is so ordered.